DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first arcuate inner surface,” “second arcuate inner surface,” “first hard stop surface,” and “second hard stop surface” recited in Claims 1 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 20 recite a “first hard stop surface” and a “second hard stop surface” which is not found in the specification and does not appear to be shown in the figures. Additionally, while the “first arcuate inner surface” and “second arcuate inner surface” may be shown in the figures, these features are not found in the specification as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sergi in US Patent 5392800 in view of Lin in US Patent 5192104 and Hae et al. in US Patent 5582196.
Regarding Claims 1, 7, 9-12, and 17, Sergi teaches a walking cane comprising: an elongated hollow cylindrical body (20), a base (24), a handle (22) being positioned opposite of said base including, a second-section (22), a trigger (36) hosted on a trigger-axle (42) being positioned proximal to said second-section, a gripping mechanism actuated by said trigger including, a stationary gripping lever (24A) affixed to the elongated hollow cylindrical body adjacent to the base of the walking cane, the stationary gripping lever having a first inner surface, the stationary gripping lever terminating in a first flat end section (at 24B) disposed adjacent to the first inner surface, and a first hard stop surface (the top of opening 56) disposed between the first arcuate inner surface and the elongated hollow cylindrical body, and a mobile gripping lever (38) having a hinge area (60) hosted on an axle (58) and disposed adjacent to the stationary gripping lever, and the mobile gripping lever being configured to move in relation to said stationary gripping lever via a manual operation of the trigger, the mobile gripping lever having a second inner surface (38F) with a second textured grip (see Fig. 6), the mobile gripping lever terminating in a second flat end section (at 24B) disposed adjacent to the second inner surface, and the first inner surface faces the second inner surface, and a second hard stop surface (the top of 38A) disposed between the second arcuate inner surface and the hinge area of the mobile gripping lever, the second hard stop surface configured to abut the first hard stop surface when the trigger is fully retracted to move the mobile gripping lever into a closed-condition. 
Sergi is silent on the use of arcuate inner surfaces or rubber coatings. Lin teaches a gripping mechanism including a first arcuate inner surface (51) with a first textured grip including a first rubber coating (“extremely elastic material”) in which a plurality of first pliable ridges are formed (see Fig. 2), the first pliable ridges formed along an entirety of the first arcuate inner surface, and a mobile gripping lever (4) having a hinge area (at 42) hosted on an axle (42) and disposed adjacent to the stationary gripping lever, and the mobile gripping lever being configured to move in relation to said stationary gripping lever via a manual operation of a trigger (3), the mobile gripping lever having a second arcuate inner surface (41) with a second textured grip including a second rubber coating (“extremely elastic material”) in which a plurality of pliable ridges are formed (see Fig. 2), the second pliable ridges formed along an entirety of the second arcuate inner surface, wherein each of the first arcuate inner surface and the second arcuate inner surface are concave, and the first arcuate inner surface faces the second arcuate inner surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi by using arcuate and ridged inner surfaces as taught by Lin in order to provide a better gripping surface for the user.
Sergi, as modified, is silent on the use of a T-shaped walking cane or an illumination device. Hae teaches a T-shaped walking cane having, an elongated body (3), a handle (1) being positioned opposite of said base including, a first-section (the right side), and a second-section (the left side), an illumination member (214) positioned at said first-section, and a light-activation button (24). Hae further teaches that the illumination member comprises an LED light (a “red LED” – see Column 2, line 37); wherein said T-shaped walking cane further includes a first-endcap (16) and a second-endcap (211); wherein said first-endcap is positioned at said first-section and is configured to host said LED light; wherein said first-endcap is removable; wherein said LED light is battery powered (22/22’); wherein said handle comprises an upward arch profile (see Fig. 3) providing an ergonomic grip area; and wherein said handle is horizontally-centered upon a vertical shaft of said elongated hollow cylindrical body forming said T-shaped walking cane (the handle is centered along the axis that runs normal to the plane of the page of Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi by using a t-shaped handle with illumination device as taught by Hae in order to allow the user to light their way.
Regarding Claim 2, Sergi, as modified, teaches that said base comprises a textured base-cap (the base includes “gripping treads” – see Column 4, line 27).
Regarding Claim 3, Sergi, as modified, teaches that said stationary gripping lever first textured grip and said mobile gripping lever second textured grip are mating (see Lin). 
Regarding Claim 6, Sergi, as modified, teaches that said stationary gripping lever and said mobile gripping lever form a gripping claw configured to assist a user with picking up at least one item. 
Regarding Claim 8, Sergi, as modified, teaches that the stationary gripping lever ends in a flush position to said base of said T-shaped walking cane (see Fig. 6). 
Regarding Claim 13, Sergi, as modified, teaches that depression of said trigger initiates retracting of said mobile gripping lever into the closed-condition. 
Regarding Claim 14, Sergi, as modified, teaches that said releasing of said trigger initiates extending of said mobile gripping lever into an opened-condition. 
Regarding Claim 15, Sergi, as modified, teaches that said second-section of said handle comprises a trigger-indentation (46) to accommodate said trigger when fully retracted. 
Regarding Claim 16, Sergi, as modified, teaches that said elongated hollow cylindrical body houses a cable (40) extending from said trigger to said mobile gripping lever being configured to initiate movement of said mobile gripping lever. 
Regarding Claim 18, Sergi, as modified, teaches that said handle comprises an upward arch profile providing an ergonomic grip area. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sergi, as modified, as applied to Claim 18 above in view of Lamoureux in US Publication 2010/0006128. Sergi, as modified, is silent on the use of padded portions on the sections of the handle. Lamoureux teaches a walking cane including a handle with first and second sections (18a/18a) each further comprising a padded portion (60a and 60b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi, as modified, by adding padded portions to the first and second sections of the handle in order to give the user a more comfortable handle.
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Sergi in US Patent 5392800 in view of Lin in US Patent 5192104, Hae et al. in US Patent 5582196, and Lamoureux in US Publication 2010/0006128.
Sergi teaches a walking cane comprising an elongated hollow cylindrical body (20), a base (24), a handle (22) being positioned opposite of said base including a second-section (22), a trigger (36) hosted on a trigger-axle (42) being positioned proximal to said second-section, a gripping mechanism actuated by said trigger including, a stationary gripping lever (24A) with an inner surface, the stationary gripping lever terminating in a first flat end section (at 24B) disposed adjacent to the first inner surface, and a first hard stop surface (the top of opening 56) disposed between the first inner surface and the cylindrical body, and a mobile gripping lever (38) having a hinge area (60) hosted on an axle (58) and disposed adjacent to the stationary gripping lever, the mobile gripping lever being configured to move in relation to said stationary gripping lever via a manual operation of the trigger, the mobile gripping lever terminating in a second flat end section (at 24B) disposed adjacent to the second inner surface, and a second hard stop surface (the top of 38A) disposed between the second arcuate inner surface and the hinge area of the mobile gripping lever, the second hard stop surface configured to abut the first hard stop surface when the trigger is fully retracted to move the mobile gripping lever into a closed-condition; wherein said base comprises a textured base-cap (the base includes “gripping treads” – see Column 4, line 27); wherein said stationary gripping lever and said mobile gripping lever form a gripping claw configured to assist a user with picking up at least one item; wherein said stationary gripping lever ends in a flush position to said base of said walking cane (see Fig. 6); wherein depression of said trigger initiates retracting of said mobile gripping lever into a closed-condition; wherein said releasing of said trigger initiates extending of said mobile gripping lever; wherein said second-section of said handle comprises a trigger-indentation (46) to accommodate said trigger when fully retracted; wherein said elongated hollow cylindrical body houses a cable (40) extending from said trigger to said mobile gripping lever being configured to initiate movement of said mobile gripping lever. 
Sergi is silent on the use of arcuate inner surfaces or rubber coatings. Lin teaches a gripping mechanism including stationary gripping lever with a first arcuate inner surface (51) with a first textured grip including a first rubber coating (“extremely elastic material”) in which a plurality of first pliable ridges are formed (see Fig. 2), the first pliable ridges formed along an entirety of the first arcuate inner surface, and a mobile gripping lever (4) having a hinge area (at 42) hosted on an axle (42) and disposed adjacent to the stationary gripping lever, and the mobile gripping lever being configured to move in relation to said stationary gripping lever via a manual operation of a trigger (3), the mobile gripping lever having a second arcuate inner surface (41) with a second textured grip including a second rubber coating (“extremely elastic material”) in which a plurality of pliable ridges are formed (see Fig. 2), the second pliable ridges formed along an entirety of the second arcuate inner surface, wherein each of the first arcuate inner surface and the second arcuate inner surface are concave, and the first arcuate inner surface faces the second arcuate inner surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi by using arcuate and ridged inner surfaces as taught by Lin in order to provide a better gripping surface for the user.
Sergi, as modified, is silent on the use of a t-shaped handle or an illumination device. Hae teaches a T-shaped walking cane having, an elongated body (3), a handle (1) being positioned opposite of said base including, a first-section (the right side), and a second-section (the left side), an illumination member (214) positioned at said first-section, and a light-activation button (24). Hae further teaches that the illumination member comprises an LED light (a “red LED” – see Column 2, line 37); wherein said T-shaped walking cane further includes a first-endcap (16) and a second-endcap (211); wherein said first-endcap being positioned at said first-section and being configured to host said LED light; wherein said first-endcap is removable; wherein said LED light is battery powered (22/22’); wherein said handle comprises an upward arch profile (see Fig. 3) providing an ergonomic grip area; and wherein said handle is horizontally-centered upon a vertical shaft of said elongated hollow cylindrical body forming said T-shaped walking cane (the handle is centered along the axis that runs normal to the plane of the page of Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi by using a t-shaped handle with illumination device as taught by Hae in order to allow the user to light their way.
Sergi, as modified, is silent on the use of padded portions on the sections of the handle. Lamoureux teaches a walking cane including a handle with first and second sections (18a/18a) each further comprising a padded portion (60a and 60b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sergi, as modified, by adding padded portions to the first and second sections of the handle in order to give the user a more comfortable handle.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 20 with respect to the new limitations therein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636